Prob 12 (Rev. 11/1/2004)

                             United States District Court
                                               for the
                                   DISTRICT OF MINNESOTA
                              United States v. Michael Joseph Crosby
                       Docket No. 0864 0:11CR00134-001 & 13CR00091 (MJD)
                                  Petition on Supervised Release

       COMES NOW Justin D. Harding, U.S. PROBATION OFFICER OF THE COURT,
presenting an official report upon the conduct and attitude of Michael Joseph Crosby who was
sentenced for Count 15: Aiding and Abetting Wire Fraud and Count 26: Income Tax Evasion on
February 17, 2012, by the Honorable Michael J. Davis, who fixed the period of supervision at
3 years supervised release, and imposed the general terms and conditions theretofore adopted by
the Court and also imposed special conditions and terms as follows:

         •        Maintain employment
         •        Provide financial information
         •        No new credit
         •        No fiduciary responsibilities related to employment
         •        Abstain from alcohol; Do not frequent establishments whose primary business is
                  sale of alcoholic beverages
         •        Substance abuse programming and testing
         •        Restitution in the amount of $26,489,781.95

On March 28, 2014, Mr. Crosby was sentenced for Count I: Escape in Docket No.
0864 0:13CR00091, by the Honorable Susan Richard Nelson, who fixed the period of
supervision at 3 years supervised release, and imposed the same general terms and conditions as
noted in file 0:11CR00134.

On April 6, 2020, the Honorable Michael J. Davis amended the sentence to time served in both
files and the following was ordered:

         •    The defendant shall be released from custody as soon as a release plan is
              implemented, travel arrangements can be made, and any application quarantine period
              in light of the COVID pandemic has been completed.

         •    The defendant shall reside with his mother, pursuant to electronic monitoring, voice
              verification, or other monitoring protocol at the discretion of the Probation Office.
              Mr. Crosby is allowed to leave only for medical appointments or for travel approved
              in advance. The defendant is prohibited from having any contact, direct or indirect,
              with the victims related to his case.

         •    The United States Probation Office for the District of Minnesota is directed to
              conduct an investigation and recommend conditions for the defendant’s ongoing
              supervision to the Court.

On April 9, 2020, the investigation was completed, and Mr. Crosby was released.
Petition on Supervised Release                                  RE: Michael Joseph Crosby
Page 2                                         Docket No. 0864 0:11CR00134-001 & 13CR00091(MJD)


RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

Mr. Crosby has been on location monitoring with voice verification equipment since April 14,
2020, and has had no violations. He continues to live with his 93-year-old mother in a residence
located in Richfield, Minnesota. Mr. Crosby has been provided a bus pass for transportation as
he has been unable to obtain a driver’s license due to COVID-19 and the back log of people
scheduling a driver’s test. Mr. Crosby continues to try and address his physical health concerns
in the community but was recently notified that he has a cancerous growth on his back. He was
scheduled for emergency surgery on Friday, June 19, 2020. He continues to struggle to get the
Part B of his health insurance approved which covers the expenses of surgeries. Mr. Crosby was
referred right away to our Community Intervention Team which has been assisting him with this
issue. The undersigned will note that Mr. Crosby is in frequent contact with probation and is
always updating us as we continue to assist with his successful transition back into the
community.

Based on the defendant’s physical health concerns and compliance with location monitoring the
past two months, it is respectfully recommended the condition imposing location monitoring be
suspended. The defendant will continue to be supervised closely via home and community
contacts. Should Mr. Crosby’s compliance change, the condition will be activated, and voice
verification location monitoring will recommence.

The undersigned officer discussed this proposed modification with Katharine Buzicky, Assistant
U.S. Attorney. She does not object to the suspension of the location monitoring condition.

PRAYING THAT THE COURT WILL ORDER:

That the defendant’s condition requiring location monitoring be suspended.


         ORDER OF THE COURT                            I declare under penalty of perjury that
                                                       the foregoing is true and correct.
                             23rd
Considered and ordered this __________  day
    June 2020
of __________________,    and ordered filed            s/ Justin D. Harding
and made a part of the records in the above            Justin D. Harding
case.                                                  U.S. Probation Officer
                                                       Telephone: 651-848-1262
 s/ Michael J. Davis
Honorable Michael J. Davis                             Executed on     June 22, 2020
Senior U.S. District Judge
                                                       Place           St Paul

                                                       Approved:

                                                       s/Michael J. Schmidt
                                                       Michael J. Schmidt
                                                       Supervising U.S. Probation Officer
                                                       Telephone: 651-848-1240
